Exhibit 10.1

Chairman of the Board/ President/CEO

Compensation

AGREEMENT

 

This Chairman and President Compensation Agreement (this “Agreement”) is made as
of the 31st  day of March, 2020 by and among Bioforce Nanosciences Holdings,
Inc. (BFNH) a Nevada Corporation, having its principal place of business at 2020
General Booth Blvd., Unit 230 Virginia Beach, VA 23454 (“Company”), and Merle
Ferguson, Chairman of Board (Chairman) and President and CEO, and is made in
light of the following recitals which are a material part hereof.

 

Recital: Chairman and President are business professionals with extensive back
ground in account management, contract administration, public relations,
acquisitions, staff management, team building, corporate strategy, contract
negotiation, corporate finance, construction management, growth strategy, public
company management.   

 

NOW THEREFORE, for and in consideration of good and valuable consideration, in
hand paid, including, but not limited to the mutual promises set forth herein,
the receipt and sufficiency of which is acknowledged by each party hereto, the
parties hereby agree as follows:

 

1.Recitals Govern.  The parties desire to enter into this agreement for purposes
of carrying out the above recitals and intensions set forth above and this
Agreement shall be construed in light thereof.

2. Services.  The Chairman / President / CEO agreed to provide services to the
Company during the “Term” (as hereinafter defined).  Chairman / President / CEO
agrees to provide such information, evaluation and analysis, in accordance with
Services as will assist in maximizing the effectiveness of BFNH’s  business
model both relative to its business model and to its present and contemplated
capital structure.  The Chairman / President / CEO shall personally provide
services and the Company understands that the nature of the services to be
provided are part time and that the chairman will be engaged in other business
and consulting activities during the term of this Agreement.

                                                                                         

3. a Conflicts.  The Company waives any claim of conflict and acknowledges that
Chairman / President / CEO has owned and continues to own and has consulted with
interests in competitive businesses.

 

3.b Confidential Information.  The Chairman / President / CEO agrees that any
information  received by the Chairman / President / CEO during any furtherance
of the obligations in accordance with this contract, which concerns the
personal, financial or other affairs of the company will be treated by the
Chairman / President / CEO in full confidence and will not be revealed to any
other persons, firms or organizations.  In connection herewith, Chairman /
President / CEO and the Company have entered into that Confidentiality Agreement
in the form attached hereto as Schedule B.

 

3.c Role of Chairman.  Chairman shall be available to consult with the Board of
Directors, the officers of the Company, and the heads of the administrative
staff, at reasonable times, concerning matters pertaining to the financial
organization of the related matters, the selection and retaining of
institutional financial organizations, the relationship of the Company with
those organizations.  Chairman shall represent the Company, its Board of
Directors, its officers or any other members of the Company in any transactions
or communications.

-1-



3.d  Role of President and CEO.  President’s and CEO’s primary responsibilities
include making major corporate decisions, managing the overall operations and
resources of a company, acting as the main point of communication between
the Board of Directors (the board) and corporate operations and being the public
face of the company. 


3.e Liability.  With regard to the services to be performed by the Chairman/
President pursuant to this Agreement, the Chairman / President / CEO shall not
be liable to the Company, or to anyone who may claim any right due to any
relationship with the Company, for any acts or omissions in the performance of
services on the part of the Chairman / President / CEO or on the part of the
agents or Chairman’s of the Chairman, except when said acts or omissions of the
Chairman / President / CEO are due to willful misconduct or gross negligence.
 The Company shall hold the Chairman / President / CEO free and harmless from
any obligations, costs, claims, judgments, attorneys’ fees, and attachments
arising from or growing out of the services rendered to the Company pursuant to
the terms of this agreement or in any way connected with the rendering of
services, except when the same shall arise due to the willful misconduct or
gross negligence of the Chairman / President / CEO and the Chairman / President
/ CEO is adjudged to be guilty of willful misconduct or gross negligence by a
court of competent jurisdiction.

 

3. Term.  The term of this Agreement shall commence March 23, 2020 and shall
continue for a period of, five (5) Years, from that date, unless sooner
terminated as provided herein.  It is understood that this Agreement shall not
automatically renew and no obligations to renew are implied notwithstanding
continued efforts to fulfill terms and conditions incomplete as of the
termination of this Agreement. This Agreement  and the duties and obligations of
the Chairman may be terminated by either party giving thirty (30) days prior
written notice to the other but the compensation to the end of the contract and
any previously incurred and approved expenses shall be deemed earned by and due
to Chairman / President. Or termination through majority shareholder votes on
early termination.

 

4. President Compensation.  In consideration of the execution of the Agreement,
and the performance of his obligations hereunder, as President shall receive a
fee of Two Hundred Eighty Eight Dollars US ($288,000.00) per year for five (5)
years of services rendered, payable in new common S3, S8, or restricted shares
(dependent upon registration availability), cash or combination of cash and
shares of BioForce Nanosciences Holdings, Inc. (hereinafter, the “Shares”). As
per agreement between the Company and President, the shares of services in lieu
of cash compensation for year one of this contract to be issued in full within
30-days of this agreement based on BFNHs closing stock price.  Future payments
can be done monthly, quarterly, biannually, or year, dependent upon the economic
condition of the company. If payment in shares or portions as such, shares to be
issued based on the stock price value of its closing price on the day of
issuance. 

 

4a. Operational Expenses. Chairman / President / CEO agrees to pay certain
reasonable cash expenses for the Company, as warranted, not to exceed Fifty
Thousand Dollars US ($50,000.00) in any given year, and these payments made by
Chairman / President / CEO on behalf of BFNH shall be in addition to the above
compensation calculation and paid with 144 - restricted or S-8 shares within
30-days of receipts justifying payment(s). Further, Chairman / President / CEO
to be issued 1.5M (One Million Five Hundred Thousand) Preferred ‘A’ Shares, par
value $0.0001, as an additional part of compensation per this employment
agreement.

 

4b. Stock only for Services.  The parties desire to memorialize their agreement
to adherer to Securities Act Release No. 33-7646, dated February 26, 1999
regarding registration of securities on Form 144 Rule 4.2 Section 4(2),
incorporated herein by reference.  No duty, obligation, engagement or other
thing imposed on either the Company or the President hereunder shall be
construed to impose any duty, obligation or other engagement in violation of the
letter or spirit of said release.

-2-



5. Out of Pocket Expenses.  The Company shall pay or reimburse the Chairman /
President / CEO for all reasonable travel, business and miscellaneous expenses
incurred in performing its duties under this Agreement, subject to prior
approval (accept per paragraph #4a above).

6. Control as to Time and Place and Manner where Services Will Be Rendered.  It
is anticipated the Chairman / President / CEO will spend up to 40 hours per week
fulfilling its obligations under this Agreement.  The particular amount of time
may vary from day to day or week to week.  The Chairman / President / CEO shall
not be entitled to any additional compensation except where the Chairman /
President / CEO performs more than 60 hours, subject to the prior written
approval of the Company.  If additional work is approved, the Chairman /
President / CEO will submit an itemized statement setting forth the time spent
and services rendered, and the Company will pay the amounts due as indicated by
statements submitted within thirty (30) days of receipt. Both the Company and
the Chairman / President / CEO agree to act as an independent contractor in the
performance of the duties under this Agreement.  The Chairman / President / CEO
will perform most services in accordance with this Agreement at a location and
at times chosen in his discretion.  The Company may from time to time request
that the Chairman / President / CEO arrange for the services of others but
Chairman / President / CEO shall choose and contract with same.  The Chairman /
President / CEO cannot employ others without the prior authorization of the
Company.  Accordingly, the Chairman / President / CEO shall be responsible for
payment of all taxes including Federal, State and local taxes arising out of the
Chairman’s / President’s  activities in accordance with this Agreement,
including by way of illustration but not limitation, Federal and state income
tax, Social Security tax, unemployment insurance taxes, and other taxes or
business license fee as required.  Except as otherwise may be agreed, the
Chairman / President / CEO shall at all times be in an independent contractor,
rather than co-venture, agent, or representative of the Company.

 

7. Representations and Warranties.  The Company represents and warrants that (1)
the shares being issued and/or sold pursuant to option are authorized to be
issued by the Company; (ii) The Company has full right, power, and corporate
authority to execute and enter into this Agreement, and to execute all
underlying documents and to bind such entity to the terms and obligations hereto
and to the underlying documents and to deliver the interests and consideration
conveyed thereby, same being authorized by power and authority vested in the
party signing on behalf of the Company; (iii) the Company has and will have full
right, power, and authority to sell, transfer, and deliver the shares being
issued and/or sold pursuant to option; (iv) the Company has no knowledge of any
adverse claims affecting the subject shares and there are no notations of any
adverse claims marked on the certificate for same; and (v) upon receipt,
Chairman / President / CEO or his nominee will acquire the shares being issued
and/or sold pursuant to option, free and clear of any security interests,
mortgage, adverse claims, liens, or encumbrances of any nature or description
 whatsoever, subject only to matters pertaining to the sale of securities
generally including but not limited to the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder, or any state, rule, or
regulation relating to the sale of securities (collectively, “Securities Laws”).
 In the event that Chairman / President / CEO accepts shares not yet subject to
a valid registration statement, Chairman / President / CEO represents and
warrants to the Company that he will acquire same for investment and not with a
view to the sale or other distribution thereof and will not at any time sell,
exchange, transfer, or otherwise dispose of same under circumstances that would
constitute a violation of Securities Laws.  Each party acknowledges the
creation, modification and/or transfer of securities and represents and warrants
to all others that it has reviewed the transaction with counsel and that no
registration or representations are required and that all rights of recourse or
rescission resulting from such transfer, to the extent permitted by law, are
waived and each party represents and warrants to all others that no marketing of
securities to the public has occurred.  Each of the warranties, representations,
and covenants, contained in this Agreement by any party thereto shall be
continuous and shall survive the delivery of Chairman / President / CEO
Services, the Compensation and the termination of this Agreement. Director
services to the Company are done without compensation.

-3-



8. Arbitration.  Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration in accordance
of the rules of the American Arbitration Association, and judgment upon the
award rendered by the arbitrator(s) shall be entered in any court having
jurisdiction thereof.  For that purpose and the resolution of any claim
hereunder, the parties hereto consent to the jurisdiction and venue of an
appropriate court located in the State of Virginia.  In the event that
litigation results from or arises out of this Agreement or the performance
thereof, the parties agree to reimburse the prevailing party’s reasonable
attorney’s fees, court and all other expenses, whether or not taxable by the
court as costs, in addition to any other relief to which the prevailing party
may be entitled.  In such event, no action shall be entertained by said court or
any court competent jurisdiction if filed more than one year subsequent to the
date the cause(s) of action actually accrued regardless of whether damages were
otherwise as of said time calculable.

 

9. Notices.  All notices, requests, consents, and other communications under
this Agreement shall be in writing and shall be mailed by registered or
certified mail, postage prepaid, or delivered by Facsimile or delivered
personally to the address written above or to such other address of which the
addressee shall have notified the sender in writing.  Notices mailed in
accordance with this section shall be deemed given when mailed.

 

10.  Binding Effect, Assignment and Succession.  All covenants and agreements
contained in this Agreement by or on behalf of any parties hereto shall bind and
inure to the benefit of his, her or its respective heirs, personal
representatives, successors, and assigns, whether so expressed or not.  Except
for assignment of the options as provided above, no party to this Agreement may,
however, assign his rights hereunder or delegate his obligations hereunder to
any other person or entity without the express prior written consent of the
other parties hereto.

 

11.  Entire Agreement and Interpretation.  This Agreement, including any
exhibits and schedules hereto, constitutes and contains the entire agreement of
the Company and the Chairman / President / CEO with respect to the provision of
Chairman / President / CEO Services and Compensation and supersedes any prior
agreement by the parties, whether written or oral.  It may not be changed orally
but only by an agreement in writing signed by the party against whom enforcement
of any waiver, change, modification, extension, or discharge is sought.  The
waiver of a breach of any term or condition of this Agreement must be written
and signed by the party sought to be charged with such waiver, and such waiver
shall not be deemed to constitute the waiver of any other breach of the same or
of any other term or condition of this agreement.  This Agreement shall be
construed in accordance with and governed by the laws of the State of Delaware
without regard to its rules and laws regarding conflicts of laws and each of the
parties hereto irrevocably submit to the exclusive jurisdiction of any United
States Federal court sitting in the State of Delaware over any action or
proceeding arising out of or relating to this Agreement.  The parties hereto
further waive any objection to venue in the State of Delaware and any objection
to an action or proceeding in the same on the basis of forum non-convenes.

 

12. Miscellaneous.  The section headings contained in this Agreement are
inserted as a matter of convenience and shall not be considered in interpreting
or construing this Agreement.  This Agreement may be executed concurrently in
two or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of the remaining provisions.  Time is of the essence
of this Agreement and the obligations of the parties hereto.

-4-



IN WITNESS WHEREOF, the Company and the Chairman / President / CEO have executed
this Agreement as of the day and year first written above.

 

Company:
                                                                     Chairman /
President / CEO


/s/ Richard Kasier                                                         /s/
Merle Ferguson

                                                                                              

Richard Kaiser                                                             Merle
Ferguson

Secretary/ Director                                                     Chairman
/President/CEO

                                                




-5-



SCHEDULE “A” TO CONSULTING AGREEMENT

Schedule of Services and Deliverables

 

Chairman/President/CEO shall provide the following Strategic Services:

 

Chairman/President/CEO agrees to provide all necessary judiciary
responsibilities and provide necessary guidance and expertise.

 

 

-6-



SCHEDULE   “B” TO CONSULTING AGREEMENT

Confidentiality Agreement

 

This Confidentiality Agreement (hereafter this “Agreement”), is made as of the
 1st day of February,  2020,  by Bioforce Nanosciences Holdings, Inc., a  Nevada
Corporation, having its principal place of business at 2020 General Booth Blvd,
Unit 230, Virginia Beach, VA, 23454 (“Company”), and  Merle Ferguson (“Chairman
/ President / CEO”). Given that the Company and Chairman/ President each desire
to make certain confidential information concerning the Company, its technology,
its investments, its marketing strategies, its capitalization and finances and
its business as well as similar confidential information lawfully possessed by
the Chairman/ President (collectively, the “Information”) for purposes agreed to
be legitimate and the Company and Chairman / President / CEOeach agree to hold
such Information confidential pursuant to the terms of this Agreement, in
consideration of the mutual promises and other good and valuable consideration,
the receipt and sufficiency of which is acknowledged and with the intent to be
legally bound hereby, the Company and the Chairman / President / CEOagree as
follows:

 

1.The Information includes, but is not limited to, (i) all information on the
Company, (ii) any and all data and information given or made available to the
Chairman by the Company for evaluation purposes, whether written or in
machine-readable form, (iii) any and all of the Company’s and Chairman’s  /
President’s  notes, work papers, investigations, studies, computer printouts,
and any other work including electronic data files, regardless of nature
containing any such data and information and (iv) all copies of any of the
foregoing.

 

2. The Chairman / President / CEOand Company each understand that the
Information is proprietary to the Company and its Chairman, each agrees to hold
the Information given by the other strictly confidential.  The Company and
Chairman/ President each agree that the Information shall be used only by the
Company and Chairman and only for the purpose of reviewing and evaluating the
activities of the Company, and shall not be used for any other purpose or be
disclosed to any third party. Neither the Company nor its Chairman / President /
CEOshall have the right to make copies or hold copies or documents except for
reports and notes which have been generated by them, which reports and notes
shall be retained for their exclusive use and shall remain confidential.

-7-



3. It is understood that this Confidentiality Agreement shall not apply to any
information otherwise covered herein (i) which known to either the Company or
the Chairman / President / CEOprior to the date of the Confidentiality
Agreement, (ii) which is disclosed to the Chairman / President / CEOor the
Company by a third party who has not directly or indirectly received such
Information in violation of an agreement with party from whom it was received or
(iii) which is generally known within the industry.

 

4. The Company and the Chairman / President / CEOeach agree to be fully
responsible and liable to the other for any and all damages caused by reason of
disclosure of Information in violation of this Confidentiality Agreement by the
receiving party or any of its assigns or successors.


5. This Confidentiality Agreement shall be governed by and construed in
accordance with the State Laws of Nevada and shall be enforceable solely by and
be for the sole benefit of the Chairman / President / CEOand Company, their
successors and assigns.

 

In witness whereof, the Company and the Chairman / President / CEOhave executed
this Agreement as of the date above.

 

Company:
                                                                     Chairman /
President/CEO


/s/Richard Kasier                                                         /s/
Merle Ferguson

                                                                                              

Richard Kaiser                                                             Merle
Ferguson

Secretary/ Director                                                     Chairman
/President/CEO

 

-8-